Citation Nr: 1703777	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  11-11 882A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to service connection for a lumbosacral spine disability.

3.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1996 to February 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the Veteran's claims of service connection for a left and right knee disabilities (which was characterized as a single service connection claim for a bilateral knee disability), a cervical spine disability (which was characterized as cervical disc degeneration (claimed as neck pain)), and for a lumbosacral spine disability (which was characterized as herniated disc (claimed as low back pain)). Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In September 2014, the Board denied the Veteran's claim for right knee disability, and remanded the remaining claims on appeal for further evidentiary development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In its September 2014 Remand, the Board instructed the AOJ to schedule the Veteran for a new examination for his claimed disabilities, noting that the June 2011 VA examination report is inadequate for VA adjudication purposes. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). The Board also instructed the AOJ to obtain the Veteran's updated VA and private treatment records.

Following the Remand, the AOJ obtained VA treatment records from August 2008 to July 2014, and associated them with the electronic claims file. The AOJ also scheduled the Veteran for a VA examination; however, the Veteran failed to report. In a February 2015 statement, the Veteran indicated that he did not receive notice of the examination until after the date of the scheduled examination, and thus was not at fault in failing to attend the examination. The Veteran also requested that the examination be rescheduled at the St. Cloud VA Medical Center (VAMC), as he is an employee of the Minneapolis VAMC.

The electronic claims file contains a document suggesting an examination had been scheduled but then cancelled by the Medical Administration Service; however, there is no indication in the record when the Veteran was sent notification of the date on which he was to attend his examination in this instance.  In Kyhn v. Shinseki, 24 Vet. App. 228, 237 (2011), the Court indicated that the presumption of regularity applied to notice of VA examinations.  However, that decision was vacated on other grounds in Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir. 2013).  There has been no subsequent precedential opinion on this question.

Therefore, a remand is warranted to afford the Veteran another opportunity to attend an examination, and all attempts to schedule the Veteran's examination, including notification of the date and time, should be documented in the claims folder. See Stegall v. West, 11 Vet. App. 268 (1998). Additionally, the AOJ should schedule the examination at the St. Cloud VA Medical Center.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination at the St. Cloud VAMC to determine the nature and etiology of his cervical spine disability, lumbosacral spine disability, and left knee disability. The claims file and a copy of this remand must be provided to the examiner for review. All appropriate testing should be conducted. The Veteran should be asked to provide a complete medical history, if possible. The examiner should identify any cervical spine, lumbar spine, or left knee disabilities experienced by the Veteran, if possible. Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any such disability is related to active service or any incident of service. A complete rationale must be provided for any opinions expressed.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

The examiner also is advised that the lack of in-service complaints of or treatment for a particular disorder is not by itself evidence that such disorder is not related to service.

2.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination. If he fails to report to the examinations, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

3.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claims. If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues. An appropriate period of time should be allowed for response by the Veteran and his service representative. Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




